COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Pamela J. Hazelwood v. Keith L. Hazelwood

Appellate case number:     01-17-00147-CV

Trial court case number: 2015-49239

Trial court:               310th District Court of Harris County

        Appellant has filed a motion and first amended motion to supplement the reporter’s
record. In these motions, appellant seeks audiotapes from the court reporters, so that she can
ensure “the record is accurate and complete.” Appellant also complains that 14 listed exhibits are
not included in the reporter’s record.
        “If anything relevant is omitted from the reporter’s record . . . any party may by letter
direct the official court reporter to prepare, certify, and file in the appellate court a supplemental
reporter’s record containing the omitted items.” TEX. R. APP. P. 34.6(d). Therefore, if exhibits are
missing, appellant may obtain a supplemental reporter’s record containing those exhibits by
addressing her request directly to the court reporters, who are required to supplement the record
to the extent any part of the record has been omitted. Id.
        Regarding a court reporter’s audiotapes, a court reporter is required to have the original
recording stored so that it is preserved and accessible. TEX. R. APP. P. 13.2(d). No one is allowed
access to the original recording unless the trial court permits this by written order. TEX. R. APP.
P. 13.2(e). While the audiotapes may be relevant to resolving a particular dispute about the
accuracy of the record, properly presented to the trial court, see TEX. R. APP. P. 34.6(e)(2), such
disputes are resolved in the trial court, and as such audiotapes are not part of a typical
stenographically recorded record. See TEX. R. APP. P. 34.6(a)(1).
         If a portion of the reporter’s record is lost or destroyed or was inaudible, we may refer the
matter to the trial court to determine if a significant portion of the court’s reporter’s records were
lost or destroyed and whether the lost or destroyed portion is necessary to the resolution of the
appeal. TEX. R. APP. P. 34.6(f). Although appellant asserts the original recordings are necessary
to ensure the accuracy of the reporter’s record, she does not specify how the record is inaccurate
or if a portion is missing. Accordingly, appellant’s motions to this court, seeking orders requiring
supplementation of the reporter’s record, are denied without prejudice to appellant directing
appropriate requests for supplementation or correction directly to the trial court or the official
court reporters. See TEX. R. APP. P. 34.6(d), (e).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 13, 2017